DETAILED ACTION
Claims 1, 6, 8, 13, 15, and 20 are amended. Claims 1-20 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Terminal Disclaimer
The terminal disclaimer filed on 12/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patents No. 10,783,190 B2 and No. 10,776,348 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Deshpande et al. (US 2019/0108140 A1; from IDS filed on 07/24/2020; hereinafter Deshpande) discloses generating a hash of a smart contract (i.e. a data digest) associated with a blockchain by performing a hash of a transaction matrix, performing verification on transaction data (i.e. target data), and invoking the smart contract when the verification succeeds (see e.g. Deshpande, paragraphs 25-34). However, Deshpande does not explicitly disclose the transaction data being stored in a third party storage system that is also a second blockchain that has a cross-chain reference that maps a relationship between the hash of the smart contract and the transaction data and/or querying the third party storage system with a query request comprising a block number identifying a block of the second blockchain.
Banerjee et al. (US 2018/0287797 A1; from IDS filed on 07/24/2020; hereinafter Banerjee) discloses querying log hashes associated with a blockchain from a third party storage and receiving results for such queries (see e.g. Banerjee, paragraphs 25-26). However, Banerjee does not explicitly disclose the third party storage system also being a second blockchain that has a cross-chain reference that maps a relationship between the log hashes and/or the query comprising a block number identifying a block of the second blockchain.
Endress et al. (US 2018/0174158 A1; from IDS filed on 07/24/2020; hereinafter Endress) discloses a third party storage that is a second blockchain which includes a cross-chain pointer that maps a relationship between authentication hash values (i.e. a data digest) and supply-chain information (i.e. target data) (see e.g. Endress, paragraphs 76, 155; Fig. 11). However, Endress does not explicitly disclose querying the third party storage system with a query request comprising a block number identifying a block of the second blockchain.
Ali et al. (US 2017/0236123 A1; from IDS filed on 07/24/2020; hereinafter Ali) discloses selecting records associated with particular block numbers of a blockchain (see e.g. Ali, paragraph 26). However, Ali does not explicitly disclose the blockchain being a third party 
Bistram (US 2019/0394267 A1; from IDS filed on 07/24/2020) discloses executing a search query for a blockchain that is associated with a block number and selecting a first segment or a second segment to search using the block number of the search query (see e.g. Bistram, paragraph 108). However, Bistram does not explicitly disclose the query being directed to a third party storage system that is a blockchain including a cross-chain reference that maps a relationship between a data digest and target data of another blockchain.
Liu et al. (US 2019/0251648 A1; from IDS filed on 07/24/2020; hereinafter Liu) discloses a blockchain processing apparatus which queries a block sequence number and an index sequence number in a block (see e.g. Liu, paragraph 141). However, Liu does not explicitly disclose the query being directed to a third party storage system that is a blockchain including a cross-chain reference that maps a relationship between a data digest and target data of another blockchain.
Therefore, in view of the limitations “the target data is stored in a third-party storage system interconnected with a first blockchain, and wherein the third-party storage system is a second blockchain that has a cross-chain data reference relationship that maps a relationship between the data digest and the target data”, “querying the target data associated with the data digest from the third-party storage system with a query request, wherein the query request comprises a block number identifying a block of the second blockchain that stores the target data” recited in claim 1, the similar limitations recited in claims 8 and 15, and the other limitations recited therewith, claims 1, 8, and 15, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Consequently, claims 1, 8, and 15 are allowed. Claims 2-7, 9-14, and 16-19 are also allowed due to their dependency on allowable independent claims 1, 8, and 15.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.